Citation Nr: 0110417	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility to Chapter 35 educational 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  He died in February 1999, and the appellant is 
his widow.  This appeal arises from a November 1999 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The record shows that the veteran died in February 1999, at 
the age of 52.  The death certificate lists the cause of 
death as bleeding esophageal varicles due to cirrhosis and 
hepatitis C.  The appellant essentially contends that the 
veteran contracted hepatitis C as a result of tattoos 
received during his service, including a period of service in 
Vietnam from March to October 1971.  Review of the service 
medical records shows that the veteran's skin was noted as 
normal on his service separation examination in October 1971.  
Thus, the record does not currently demonstrate that tattoos 
were present during service.  Additionally, a medical history 
taken from the veteran at the time of a hospital admission in 
November 1998 notes "the patient states that after returning 
from Vietnam in 1972 he used intravenous drugs and also 
received numerous tattoos."  (emphasis added).  

The appellant submitted a statement dated in April 1999 from 
David R. Nelson, M.D.  Dr. Nelson reviewed the veteran's 
medical records and noted that "his risk factor for 
acquisition of the virus is a history of intravenous drug use 
that reportedly started during around the time of his service 
in Vietnam.  He also had multiple tattoos... I would estimate 
that he acquired hepatitis C somewhere between 1970 and 
1980."   

The record as it now stands does not contain objective 
evidence that the veteran received tattoos (or used 
intravenous drugs) during his period of service.  In order to 
ensure that the appellant receives due process, the RO should 
inform her that in order to substantiate her claim she must 
provide evidence that the veteran received tattoos during 
service.  This could include buddy statements and/or 
photographs, as well as any other evidence that would support 
her contentions.  Additionally, if any medical treatment was 
provided the veteran shortly after his separation from 
service, those records may be helpful to her claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
and inform her that in order to 
substantiate her claim she must provide 
evidence that the veteran received 
tattoos during service.  This could 
include buddy statements and/or 
photographs, as well as any other 
evidence that would support her 
contentions.  Additionally, if any 
medical treatment was provided the 
veteran shortly after his separation from 
service, she should be informed that 
those records may be helpful to her 
claim.  Any assistance required in 
obtaining any identified records should 
be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




